Gray, C. J.
The defendant not having offered the auditor’s report in evidence, but having objected and excepted to its admission when offered by the plaintiff, it was within the discretion of the presiding judge to allow the plaintiff to withdraw it from the consideration of the jury. Eldridge v. Hawley, 115 Mass. 410. The auditor’s report being withdrawn, and the plaintiff’s books of account not having been introduced, the instructions requested by the defendant were immaterial. The evidence as to the defendant’s conduct in regard to the bills rendered to him by the plaintiff was submitted to the jury with appropriate instructions. Exceptions overruled.